Citation Nr: 1207772	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-35 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Center in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits under Chapter 35 of Title 38 of the United States Code.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Appellant is the Veteran's spouse.  The Veteran served on active duty from June 1979 to February 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision in May 2008 by the Regional Processing Office in Buffalo, New York of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2008, a statement of the case was issued in September 2008 and a substantive appeal was timely received in September 2008.  


FINDINGS OF FACT

1. On April 4, 1996, the Veteran was notified that he has a service-connected total disability permanent in nature and that Dependents' Educational Assistance (DEA) eligibility was established on March 7, 1996. 

2. The delimiting date for the use of the DEA benefits was April 4, 2006. 

3. The Appellant did not file a request for an extension to the delimiting period ending on April 4, 2006. 

4. The Appellant's application for DEA benefits was received on March 13, 2008. 


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under the provisions of 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

In the present case the law, and not the facts, is dispositive, the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Evidence and Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(D)(i); 38 C.F.R. § 21.3021(a)(3)(i) . 

Under 38 U.S.C.A. § 3512(b)(1)(A) , eligibility for such benefits extends 10 years from the date (as determined by the Secretary of Veterans Affairs) that the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1)(D)(i).  Under the rule regarding the payment of educational assistance benefits under 38 U.S.C. Chapter 35 for a Veteran's spouse, the beginning date of eligibility for a spouse of a Veteran with a permanent and total disability evaluation effective after October 27, 1986 is the effective date of the Veteran's total and permanent rating, the date of notification, or any date between these two dates which is chosen by the eligible spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a).  

The evidence of record shows that the Veteran was previously married.  A marriage license in April 1986 shows he married K.B.T.  A marriage license in April 1993 shows the Veteran married S.L.  A report of contact in December 1998 shows the Veteran divorced S.L.  A report of contact in April 1999 shows the Veteran's former spouse, S.L., called to inform VA that their divorce was final November 3, 1998.  A certificate of marriage dated July 26, 1999 shows the Veteran married the Appellant.  On March 13, 2008, the Appellant filed a claim for DEA benefits under 38 U.S.C. Chapter 35.  

A rating decision in April 1992 determined that the Veteran was unable to work due to his service-connected schizophrenia and assigned a total evaluation under the provisions 38 C.F.R. § 4.16(c) in effect at that time.  The decision found that eligibility to Chapter 35 benefits was not established.  A rating decision in March 1996 determined that the Veteran's schizophrenia, which was 100 percent disabling, was permanent and total and found that basic eligibility under 38 U.S.C. Chapter 35 was established from March 7, 1996.  The Veteran was notified of this determination on April 4, 1996.  

In June 2008 and in September 2008, the Appellant contended that her 10 year period of eligibility for DEA benefits should expire in July 2009 because she married the Veteran in July 1999.  She indicated that the DEA benefits were never used by a former spouse.  

Regardless of the date when the Appellant married the Veteran, as notification was sent to the Veteran on April 4, 1996 that he has a service-connected total disability permanent in nature, the period during which the Appellant could receive DEA benefits expired on April 4, 2006.  See 38 U.S.C.A. § 3512(b)(1)(B); 38 C.F.R. 
§ 21.3046(a).  The Appellant's claim for DEA benefits was received on March 13, 2008, almost two years after the end of the delimiting period.  Accordingly, DEA benefits are not warranted unless the criteria for an extension of the delimiting period have been met. 

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse applies for an extended period of eligibility due to physical or mental disability pursuant to 38 C.F.R. § 21.3047.  The time limit for filing a claim for an extended period of eligibility under 38 U.S.C. § Chapter 35 and 38 C.F.R. 
§ 21.3047 is one year from the date on which the spouse's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  See 38 C.F.R. § 21.1033(c)(2).  The evidence of record does not show that the Appellant filed an application for the 10-year delimiting period to be extended pursuant to 38 C.F.R. § 21.3047.  

In sum, the Appellant's period of eligibility expired on April 4, 2006 and she did not file an application for the 10-year delimiting period to be extended.  The regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 educational assistance benefits discussed above are clear and specific.  The Board is bound by these criteria.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to Dependents' Educational Assistance benefits under the provisions of 38 U.S.C. Chapter 35 is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


